Kansas City Southern Railway
                                                                        Company and Jose




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2014

                                      No. 04-14-00354-CV

    Luz CHAVEZ, Individually, and as Representative of the States of Rudolph Chavez, Sr.
      (Deceased) and Rudolph Chavez, Jr. (Deceased), and as next friend of Joel Chavez,
                                        Appellants

                                                v.

           KANSAS CITY SOUTHERN RAILWAY COMPANY and Jose Juarez,
                                Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2007-CVE-000347-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        The trial court clerk has filed a notification of late record stating that her other duties
have precluded her from working on the record. We ORDER the trial court clerk to file the
clerk’s record on or before July 31, 2014.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court